DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. [US 5,347,356].
For claim 29, Ota teaches an apparatus (see Fig. 1) for measuring a position of a mark (WM grating, see Figs. 2, 5A, 7A, 9A-11B) on a substrate, the apparatus comprising: an illumination system (illumination light path, see Fig. 1) configured to condition at least one radiation beam to form an illumination band (LA) such that during scanning of the substrate, the illumination band is incident on the mark, and a projection system (light path from wafer W to detector 23) configured to project radiation diffracted by the mark from the substrate, the diffracted radiation being produced by the diffraction of the illumination band by the mark (light reflected from WM grating); wherein the projection system comprises a detection reference grating (21) is further configured to modulate the diffracted radiation and project the modulated radiation onto a detecting system (23) configured to produce a signal corresponding to the illumination band to determine the position of the mark (position of the mark, see col. 7 line 54-col. 8 line 44).
Allowable Subject Matter
Claims 16-28 and 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The previously cited prior art fails to teach “an illumination system configured to condition at least one radiation beam to form a plurality of illumination spots spatially distributed in series such that during scanning of the substrate, the plurality of illumination spots are incident on the mark sequentially, wherein the projection system comprises a detection reference grating configured to modulate the diffracted radiation and project the modulated radiation onto a detecting system configured to produce signals corresponding to each of the plurality of illumination spots, the signals being combined to determine the position of the mark” as recited in claim 16 and similarly recited in claim 30. Claims 17-28 depend therefrom.
Response to Arguments
Applicant’s arguments with respect to claims 10/26/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759